Citation Nr: 1505454	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The appellant had active military service from June 1969 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a lumbar spine disability and PTSD. 

In August 2011, the Board denied service connection for PTSD and remanded this case, including the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), for additional development. The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in July 2010. Also, in July 2012, the appellant asserted that his records from the Social Security Administration (SSA) are relevant to his claims. On remand, the AOJ should obtain and associate with the appellant's claims file his updated VA treatment records and SSA records.

The appellant filed an incomplete VA Form 21-4142, Authorization and Consent to Release Information to the VA, in January 2008 in favor of Drs. Stark and Sasaki. The RO, in February 2008, informed the appellant the authorization was not complete and that two separate authorizations were required. To date, the appellant has not responded. Also, during VA treatment in November 2009, the appellant reported that he was going to seek private psychiatric treatment. On remand, the AOJ should afford the appellant a final opportunity to supplement the record with any outstanding relevant private treatment records or authorize VA to assist him in doing so. 

The Board, in its August 2011 remand, sought a VA medical opinion as to whether the appellant's preexisting lumbar strain increased in severity during active service and whether the appellant's current lumbar spine disability is related to active service. The examiner, in January 2012, diagnosed the appellant with degenerative disc disease and opined that his preexisting lumbar strain was not aggravated during service and that his degenerative disc disease was not related to service. The examiner did not provide sufficient rationale and the examination is thus inadequate.  

The Board, also in its August 2011 remand, sought a VA medical opinion as to whether the appellant's current acquired psychiatric disorder is related to active service. The examiner, in January 2012, diagnosed the appellant with panic disorder without agoraphobia and opined that such was less likely related to active service, as the appellant endorsed a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at the time of his service entrance. The examiner noted that the appellant's service treatment records were silent for mental health treatment and his first post-service mental health treatment was not until 2008. It thus appears that the examiner determined that the appellant entered active service with a preexisting acquired psychiatric disorder that was not aggravated by active service. However, a sufficient VA medical opinion as to such is required. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA. Inform him that during VA treatment in November 2009, he reported that he was going to seek private psychiatric treatment, and inform him that his January 2008 authorization form in favor of Drs. Stark and Sasaki was not sufficient. Advise the appellant that he may submit any outstanding relevant private treatment records if he so chooses. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified. 

2. Obtain and associate with the claims file all relevant records related to the appellant's SSA disability benefits claim, including any treatment records upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified. 

3. Obtain and associate with the claims file the appellant's treatment records maintained by the VA Medical Center (VAMC) in Cincinnati, Ohio, dated from July 2010 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified. 

4. After the above-described development has been completed, forward the appellant's claims file to the examiner who conducted the January 2012 VA examination of the lumbar spine, or a suitable substitute. If any examiner determines that another physical examination of the appellant is required, so schedule the appellant. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's preexisting lumbar spine strain was aggravated beyond its natural progression by active service, specifically considering his assertions that the rigors of basic training, with repeated running and physical exercises aggravated his lumbar spine disability, symptomatic and characterized by constant pain on entrance into service, and his post-service complaints. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion).

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's degenerative disc disease was incurred in or otherwise related to active service, specifically considering his assertions describing the rigors of basic training, with repeated running and physical exercises, and his post-service complaints. Dalton, 21 Vet. App. 23.

5. After the above-described development has been completed, forward the appellant's claims file to the examiner who conducted the January 2012 VA examination of the acquired psychiatric disorder, or a suitable substitute. If any examiner determines that another physical examination of the appellant is required, so schedule the appellant.
 
(a) The examiner should opine as to whether the appellant's history of frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, and suicide attempt, reported during his service entrance examination in June 1969 and his October 1969 Request for Insurance indicating a nervous disorder with the notation "frequently," serve as clear and unmistakable (medically undebatable) evidence that the appellant had a acquired psychiatric disorder that preexisted his entry into active service. 

(b) For any acquired psychiatric disorder found to have clearly and unmistakably preexisted active service, the examiner should opine as to whether such disorder was clearly and unmistakably (medically undebatable) not aggravated beyond the natural progression of the disease by active service, specifically considering the appellant's description of the financial and emotional hardship he experienced during active service and his post-service psychiatric complaints. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury but relied on the service treatment records to provide a negative opinion).

(c) For any acquired psychiatric disorder found not to have clearly and unmistakably preexisted active service, the examiner should opine as to whether such disorder is at least as likely as not (at least a 50 percent probability) incurred in or otherwise related to active service, specifically considering the appellant's description of the financial and emotional hardship he experienced during active service, and his post-service psychiatric complaints. Dalton, 21 Vet. App. 23.

The examiner is advised that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

As to each VA opinion requested, the claims file, to include a copy of this Remand, should be made available to the examiners for review, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims, considering any additional evidence added to the record. If any action remains adverse to the appellant, provide him with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




